DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: the claim limitation “...the inside of the diaphragm...” in lines 6-7 should read –with an inside of the diaphragm-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US2009/0049914).
Regarding claim 1, Hasegawa discloses an ultrasonic probe.  Hasegawa shows an ultrasonic probe (see abstract; fig. 1A) comprising: a case (see 3 in fig. 1A and 2; par. [0027]; a partition wall that is disposed in the case (see 3a in fig. 1 and 2); a scanning mechanism 
a pair of diaphragms (see 15 in fig. 2) that is provided on both sides of the transducer unit in a mechanical scanning direction in the medium chamber (see both elements 15 which are placed both side of the transducer unit), that has a form protruding from the inner surface of the partition wall to a living body side (fig. 2 shows that the diaphragms 15 has a form protruding from the inner surface of partition 3a to a living body side, the examiner note a user holding the probe to perform ultrasound scanning on a patient will have the diaphragms toward the user/living body), and that is configured to adjust internal pressure of the medium chamber (see par. [0035]-[0037]).
Regarding claim 2, Regarding the limitations “...an atmospheric pressure chamber is formed between the case and an outer surface of the partition wall, and an inside of each of the diaphragms communicates with the atmospheric pressure chamber" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  As stated above, Hasegawa teaches the partition with outer surface (see 3a in fig 2) and plurality of diaphragms (see 15 in fig. 2),  therefore, as taught, the combined invention disclosed by Hasegawa et al. is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim 3, Hasegawa shows wherein the scanning mechanism swings the transducer unit around a rotation central axis orthogonal to a probe central axis (see par. [0020]; fig. 1 and 2), and each of the diaphragms is a hollow member (see 15 in fig. 2, the elements 15 are hollow inside) including a pair of longitudinal side surfaces extending in a longitudinal direction parallel to the rotation central axis (see fig. 2) and a pair of lateral side surfaces provided between the two longitudinal side surfaces (see fig. 2).
Regarding claim 5, Hasegawa shows wherein the pair of the diaphragms are provided on both sides of the transducer unit in the mechanical scanning direction (fig. 2 shows that the diaphragms 15 are on both side of the transducer unit), so that a condition that the pair of the diaphragms does not come into contact with the transducer unit is satisfied even when the transducer unit to be mechanically scanned is the closest to the pair of the diaphragms (see fig. 2).

Regarding claim 6, Hasegawa shows wherein each of the diaphragms includes: a pedestal attached to the partition wall (see par. [0031], [0032], [0033], [0037]); and a hollow film attached to the pedestal (see par. [0031], [0032], [0033], [0037]) and elastically deformed (see par. [0030], [0032]), and a vent passage that communicates the inside of the diaphragm (see fig. 2) and a space outside the partition wall is formed for each of the diaphragms (see fig. 2).
Regarding claim 7, Hasegawa shows wherein an attachment structure is provided across the diaphragm (see 14 in fig. 2) and the partition wall for each of the diaphragms (see 14 in fig. 
Regarding claim 8, Hasegawa shows wherein the protruding portion is formed on the pedestal (see 14 in fig. 2), a through hole is formed along a central axis of the protruding portion (fig. 2 shows a hole through element 3a which communicates with element 15), and the hole portion is an attachment hole which is formed in the partition wall and into which the protruding portion is inserted (see fig. 2).
Regarding claim 9, Hasegawa shows wherein each of the diaphragms, the hollow film includes an attachment end portion that covers a side peripheral surface of the pedestal (see par. [0031], [0032], [0033], [0037]), and each of the diaphragms includes a band that suppresses the attachment end portion form an outside of the attachment end portion to the side peripheral surface of the pedestal (see par. [0031], [0032], [0033], [0037]; fig. 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US2009/0049914), in view of NAKA (US 2013/0207517).
Regarding claim 4, Hasegawa discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state that an end portion of the living body side is each of the diaphragms has a rounded dome shape when viewed from the longitudinal direction. 
NAKA discloses an ultrasonic transducer.  NAKA teaches an end portion of the diaphragm having a rounded dome shape when viewed from longitudinal direction (see fig. 2b and see 14 and 15 in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effecting filing date of the claimed invention, to have modified the diaphragms of Hasegawa to have the end portion having a rounded dome shape when viewed from longitudinal direction, as taught by NAKA, to provide larger internal space of the diaphragm. 
Regarding claim 7, Hasegawa discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein an attachment structure is provided across the diaphragm and the partition wall for each of the diaphragms, each attachment structure includes: a protruding portion formed on one of the pedestal and the partition wall; and a hole portion formed in another of the pedestal and the partition wall, and into which the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fry et al. (US 5,036,855) discloses an ultrasound system with diaphragm. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793